 Case 1:21-cr-00408-WFK Document 1 Filed 08/04/21 Page 1 of 5 PageID #: 1




ALB:MD/RMP
F. #2020R00434

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STA TES OF AMERICA                                INDICTMENT
                                                                   1:21-cr-00408(WFK)(RER)
       - against -                                       Cr. No. _ _ _ _ _ _ _ _ _ __
                                                         (T. 21 , U.S .C., §§ 84l(a)(l),
PATRICK WOLFE,                                            841 (b )(1 )(A)(ii)(II), 841 (b )(1 )(C), 846,
                                                          853(a) and 853(p); T. 18, U.S.C. ,
                         Defendant.                       §§ 1956(h), 2 and 3551 et seq.)

- --------------------------X

THE GRAND JURY CHARGES:

                                         COUNT ONE
            (Conspiracy to Distribute and Possess with Intent to Distribute Cocaine)

               1.      In or about and between January 2015 and April 2019, both dates being

approx imate and inclusive, within the Eastern District of New York and elsewhere, the defendant

PA TRICK WOLFE, together with others, did knowingly and intentionally conspire to distribute

and possess with intent to distribute a controlled substance, which offense involved a substance

containing cocaine, a Schedule II controlled substance, contrary to Title 21 , United States Code,

Section 841 (a)(l ). The amount of cocaine involved in the conspiracy attributable to the

defendant as a result of his own conduct, and the conduct of other conspirators reasonably

foreseeable to him, was five kilograms or more of a substance containing cocaine.

               (Title 21 , United States Code, Sections 846 and 84l(b)(l)(A)(ii)(II); Title 18,

United States Code, Sections 3551 et~-)
       Case 1:21-cr-00408-WFK Document 1 Filed 08/04/21 Page 2 of 5 PageID #: 2
....
                                                                                                            2


                                               COUNT TWO
                                        (Money Laundering Conspiracy)

                      2.      In or about and between January 2015 and April 2019, both dates being

       approximate and inclusive, within the Eastern District of New York and elsewhere, the defendant

       PA TRJCK WOLFE, together with others, did knowingly and intentionally conspire to conduct

       one or more financial transactions in and affecting interstate and foreign commerce, to wit: the

       transfer of money by check, which transactions in fact involved the proceeds of specified

       unlawful activity, to wit: cocaine distribution, in violation of Title 21 , United States Code,

       Section 841 (a)(]), knowing that the property involved in the transactions represented the

       proceeds of some form of unlawfu-1 activity, (a) with the intent to promote the carrying on of the

       specified unlawful activity, contrary to Title 18, United States Code, Section 1956(a)(l)(A)(i),

       and (b) knowing that the transactions were designed in whole or in part to conceal and disguise

       the nature, location , source, ownership and control of the proceeds of the specified unlawful

       activity, contrary to Title 18, United States Code, Section l 956(a)(1 )(B).

                      (Title 18, United States Code, Sections 1956(h) and 3551 et~-)

                                               COUNT THREE
                                (Possession of Cocaine with Intent to Distribute)

                      3.      On or about February 6, 2020, within the Eastern District ofNew York,

       the_defendant PA TRJCK WOLFE, together with others, did knowingly and intentionally possess

       with intent to distribute a controlled substance, which offense involved a substance containing

       cocaine, a Schedule II controlled substance.

                      (Title 21 , United States Code, Sections 841(a)(l) and 841(b)(l)(C); Title 18,

       United States Code, Sections 2 and 355 l et seq.)
 Case 1:21-cr-00408-WFK Document 1 Filed 08/04/21 Page 3 of 5 PageID #: 3


                                                                                                       3


                             CRIMINAL FORFEITURE ALLEGATION

               4.      The United States hereby gives notice to the defendant that, upon his

conviction of any of the offenses charged herein, the government will seek forfeiture in

accordance with Title 21 , United States Code, Section 853(a), which requires any person

convicted of such offenses to forfeit: (a) any property constituting, or derived from, any proceeds

obtained directly or indirectly as the result of such offenses; and (b) any property used, or

intended to be used , in any manner or part, to commit, or to facilitate the commission of, such

offenses.

               5.      If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

                       (a)     cannot be located upon the exercise of due diligence ;

                       (b)     has been transferred or sold to, or deposited with, a third party;

                       (c)     has been placed beyond the jurisdiction of the court;

                       (d)     has been substantially diminished in value; or

                       (e)     has been commingled with other property which cannot be divided

without difficulty;
 Case 1:21-cr-00408-WFK Document 1 Filed 08/04/21 Page 4 of 5 PageID #: 4


                                                                                                       4


it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p ), to

seek forfeiture of any other property of the defendant up to the value of the forfeitable property

described in this forfeiture allegation.

               (Title 21 , United States Code, Sections 853(a) and 853(p))


                                                                      A TRUE BILL




               M . KASULIS
             I ED ST A TES ATTORNEY
            D STRICT OF NEW YORK
                 Case 1:21-cr-00408-WFK Document 1 Filed 08/04/21 Page 5 of 5 PageID #: 5


F. #2020R00434
FORM DBD-34            No.
JUN. 85


                              UNITED STATES DISTRICT COURT
                                           EASTERN District of NEW YORK

                                                   CRIMINAL DIVISION

                                     THE UNITED STATES OF AMERICA
                                                                VS.



                                                          PATRICK WOLFE,

                                                                                        Defendant.

                                                     INDICTMENT
                          (T. 21, U.S.C., §§ 841(a)(l), 841(b)(l)(A)(ii)(JT), 841(b)(l)(C), 846,
                            853(a) and 853(p); T. 18, U.S.C. , §§ 2, 1956(h) and 3551 etg_g.)




                       -----~\~->---------
                             A <roe bdl.    ·        \l                    ____ -----     -;;;;;,p,-;:;;;;,

                       Filed in open court this _________________ day,

                       of_                      A.D. 20


                                                                                                   Clerk

                       Bail,$ __________ _



                                           Marietou Diouf and Robert M. Pollack,
                                           Assistant U.S. Attorneys, (718) 254-7000
